Citation Nr: 1124023	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  02-14 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent prior to October 16, 2003, and in excess of 50 percent disabling for the period beginning October 16, 2003, for residuals of a cerebral accident. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2002 decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).  That decision granted service connection for a cerebral vascular accident, and assigned a 10 percent evaluation, effective May 18, 2001.

In March 2008, the Board remanded the case to the RO for further development. However, while that development was completed satisfactorily, new events necessitated further development.  Therefore, in May 2010, the Board remanded this matter for a new VA examination.  Unfortunately this matter must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance)

Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based on TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

The Veteran and has essentially stated he is unable to secure and maintain employment due to his service-connected disabilities.  The Veteran has therefore, raised the issue of a total disability rating for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board finds the issue of service connection for TDIU is part of the increased evaluation claim currently before the Board and must be adjudicated as such.  Subsequently, the Board as characterized the issues as indicated above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran's service-connected residuals of a cerebral accident is currently rated as 10 percent disabling prior to October 16, 2003, and 50 percent disabling for the period beginning October 16, 2003.  The Veteran's rating was increased to 50 percent by the RO for the period beginning October 16, 2003, in December 2009.  However, the May 2010 Board remand noted that two days prior to the rating decision the Veteran suffered a cerebellar stoke.  Medical records detailing treatment for the stroke were received by the Board in March 2010.  

The Board determined that the Veteran's stroke represented a material change in his condition.  As the stroke occurred after the Veteran's most recent VA examination in October 2009 and the VA was not notified of the incident until March 2010, the stroke, and the effects thereof, was not considered in the previous rating decision.  As such, the Board remanded this matter for a contemporaneous examination in order to establish the current nature, extent, and severity of the Veteran's service-connected disability.

The May 2010 remand requested an examination of the Veteran's "physical and psychological functioning noting the Veteran's current level of disability as well as any changes identified in the Veteran's functioning since the most recent examination in October 2009."  Subsequently, in May 2010 the Veteran was afforded a VA examination on the brain and spinal cord and an examination on his hand, thumb, and finger.  The Veteran was not afforded a VA examination addressing his psychological functioning. 

Therefore, further development is warranted as the action requested in the May 2010 Board remand has not been performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

In addition, as stated above, having determined that the issue of TDIU is properly before the Court, the Board finds that additional development is necessary prior to adjudicating the claim.

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

No subsequent adjudication of this issue appears in the documents assembled for the Board's review.  As such, the TDIU claim is an aspect of this appeal, and must be considered in future adjudication(s) of the Veteran's appeal regarding his disability claims.  In addition, as he has not been afforded a VA medical examination regarding TDIU, the Board finds it necessary to remand this claim for the Veteran to be afforded a VA medical examination.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination with an examiner with the appropriate expertise to determine the current severity of his service-connected residuals of a cerebral accident.  The claims file and a copy of this remand should be forwarded to the examiner and reviewed in conjunction with the examination.  Specifically, the examiner is asked to examine the Veteran's psychological functions and report the Veteran's current level of disability as well as any changes identified in the Veteran's functioning since the most recent examination in October 2009 (to include changes subsequent to the Veteran's stroke).

All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiners should provide opinions on the combined effect of the Veteran's disabling conditions (including medical and psychiatric disabilities) on his ability to obtain or maintain substantial gainful employment.  A complete rationale for any opinion expressed must be included in the examination reports.

2. The AMC must schedule the Veteran for an appropriate VA examination regarding the Veteran's claim of entitlement to a TDIU.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, and in particular, the residuals of his shell fragment wound injuries, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in the examination report.

3. The AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the requested actions, and any additional notification and development deemed warranted, the AMC/RO should review the record and determine if a higher rating is warranted for the Veteran's disability to include whether entitlement to TDIU is warranted (or whether this matter should be referred to the Director of Compensation and Pension Service for extraschedular consideration, see 38 C.F.R. §§ 4.16(b), 3.321(b)).  The RO should furnish the Veteran and his representative with a supplemental statement of the case addressing this issue(s) (and to include laws and regulations pertinent to the TDIU part of the issue), and afford a reasonable opportunity for response before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


